   Case: 1:18-cv-03916 Document #: 195 Filed: 06/04/20 Page 1 of 5 PageID #:1098




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

JAMES STEWART                                 )
                                              )
               Plaintiff                      )       No. 18 C 3916
                                              )
               v.                             )       District Judge John F. Kness
                                              )
CREDIT CONTROL LLC, et al.                    )       Magistrate Judge Jeffrey Cummings
                                              )
               Defendants                     )




                                              ORDER

       Plaintiff’s motion to take judicial notice [167], motion to stay discovery [168], and
motion for sanctions [182] are denied.

                                          STATEMENT

        Plaintiff James Stewart (“Stewart”) has engaged in a long-standing effort to persuade this
Court that defendant LVNV Funding LLC (“LVNV”) has failed to show that it owns the credit
account that forms the basis of this lawsuit. LVNV acquired Stewart’s account from the original
credit holder, and all parties agree that LVNV has produced a bill of sale for its purchase.
Stewart has complained that the bill of sale does not specifically reference his account. Although
this document has not been provided to the Court, LVNV’s counsel has explained that is because
the purchase involved a large number of accounts. Nevertheless, LVNV provided Stewart with
the portion of its “receivable file” that identified Stewart’s account as one of the items that was
transferred from the credit holder to LVNV via the bill of sale. (Dckt. #129 at 20).

         Stewart has repeatedly refused to accept LVNV’s explanation and has argued instead that
it must produce a document known as a “Forward Flow Agreement” – which he claims should
have accompanied the bill of sale – in order to demonstrate ownership. Stewart’s claims on this
topic have been addressed at length in open court and are not repeated here. As this Court found
on April 25, 2019 and reiterated on July 11, 2019, defendants have produced all discovery that is
relevant to LVNV’s ownership of Stewart’s credit account. (Dckt. #128 at 15-18; Dckt. #129 at
28-31). Despite these rulings, Stewart has continued to raise this issue – most recently after he
refused to appear for the December 3, 2019 deposition ordered by this Court. Stewart attempted
to justify his refusal to be deposed, in part, on the ground that he was entitled to obtain a copy of
the Forward Flow Agreement first. The Court rejected Stewart’s argument on January 28 and
January 29, 2020 and ordered his deposition to take place within 21 days. (Dckt. ##158, 159).



                                                  1
   Case: 1:18-cv-03916 Document #: 195 Filed: 06/04/20 Page 2 of 5 PageID #:1099




         Stewart disobeyed that order by again citing the absence of the Forward Flow Agreement.
(Dckt. #173). He also stated that he did not need to appear for his deposition because he planned
to file a motion to stay discovery. (Dckt. #162 at Ex. B). On February 21, 2020, he followed
through with that statement by filing the instant motion to stay and a motion to take judicial
notice of facts related to the Forward Flow Agreement. On March 5, 2020, he also filed a
motion for sanctions on the same issue. The Court denies these motions for the reasons stated
below.

        1. The Motion to Take Judicial Notice is Denied

         Federal Rule of Evidence 201 provides that a “court may judicially notice a fact that is
not subject to reasonable dispute because it: (1) is generally known within the trial court’s
territorial jurisdiction; or (2) can be accurately and readily determined from sources whose
accuracy cannot reasonably be questioned.” Fed.R.Evid. 201(b)(1)-(2). Judicial notice is
mandatory when a party requests it and provides the necessary information, Fed.R.Evid.
201(c)(2), and a court may do so at any stage of a case. Fed.R.Evid. 201(d).

       Stewart asks the Court to take judicial notice “of the fact that Defendant counsel for
LVNV has produce[d] a document ‘Bill of Sale’ without the accompanying the [sic] Forward
Flow Receivable Sale Agreement that spell[s] out the rights, title, and interest the Junk Debt
Buyer has in the allege[d] account to establish proof of standing.” (Dckt. #167 at 1-2). Stewart
claims that the bill of sale states that it was delivered pursuant to a Forward Flow Agreement that
was executed on January 17, 2017. As he has done throughout this litigation, Stewart argues that
LVNV cannot show ownership of his debt account without producing the Forward Flow
Agreement.

         It is not entirely clear what Stewart is asking the Court to consider in this request. In part,
he wants the Court to take note that LVNV produced a bill of sale, even though LVNV has
already admitted that fact in open court. (Dckt. #129 at 20, “we produced the bill of sale”). In
addition, he appears to want the Court to take judicial notice of what the bill of sale does not
include: the Forward Flow Agreement and language about “rights, title, and interest” that is
allegedly found in that document but not in the bill of sale. Stewart claims that this missing
information is crucial to demonstrating that LVNV has standing in this case, though it is not
clear if he is asking the Court to take judicial notice of such a conclusion. Establishing that point
is clearly the goal of Stewart’s motion because he claims that – absent information about title and
interest – his motion to stay discovery should be converted into a motion for summary judgment.

        It is not necessary to define the issue more precisely because Rule 201 does not apply to
any aspect of Stewart’s request. Stewart cannot rely on Rule 201(b)(1) because nothing about
LVNV’s purchase of his credit account or the documents that accompanied it is “generally
known” within the Court’s territorial jurisdiction. For Rule 201(b)(2) to apply, Stewart must
state facts that can be accurately derived “from sources whose accuracy cannot reasonably be
questioned.” Fed.R.Evid. 201(b)(2). Generally speaking, “sources” under Rule 201(b)(2) are
limited to “documents the authenticity of which [is] not disputed by the parties . . . and official
public records.” O’Hara v. Diageo-Guinness, USA, Inc., 306 F.Supp.3d 441, 450 (D.Mass.
2018) (internal quotes and citations omitted). That can include materials as varied as


                                                   2
   Case: 1:18-cv-03916 Document #: 195 Filed: 06/04/20 Page 3 of 5 PageID #:1100




government documents, public records, court files, dictionaries, reference works, or maps. See
21B Wright, Miller, and Cooper, Federal Practice and Procedure, § 5106.2 (3d ed. 2020).

        Contrary to this requirement, Stewart has not provided any “sources” as part of his
motion. That includes the bill of sale that he wants the Court to judicially note that LVNV
produced. A court cannot take judicial notice of a document – much less the “facts” that can
reasonably be derived from it – when the document is unavailable. See Weber v. Trinity
Meadows Raceway, Inc., No. 4:92-CV-267-Y, 1996 WL 477049, at *5 n.1 (N.D.Tex. June 20,
1996) (stating that a court cannot take notice of facts whose sources have not been provided by
the party). In essence, Stewart wants the Court to take note of his own summary of the bill of
sale and its alleged deficiencies. That is inappropriate because a “court cannot take judicial
notice of statements which paraphrase or summarize allegations, as such statements are arguably
inaccurate, and therefore, subject to reasonable dispute[.]” Balanced Body University, LLC v.
Zahourek Systems, Inc., No. CIV S–13–1606 LKK/EFB, 2014 WL 66722, *2 (E.D.Cal. Jan. 7,
2014) (internal quotes omitted).

         Insofar as Stewart wants the Court to take notice of his claim that LVNV lacks standing,
that is outside the parameters of Rule 201. The Rule only permits courts to take judicial notice
of facts and not of opinions or legal conclusions. See United States v. Daley, 378 F.Supp.3d 539,
546 (W.D.Va. 2019) (stating that “[j]udicial notice of legal conclusions or legal reasoning . . .
would be inappropriate” under Rule 201).

       The “essential prerequisite” for taking judicial notice of an adjudicative fact is its
indisputability. Berry Plastics Corp. v. Intertape Polymer Corp., No. 3:10 CV 00076, 2015 WL
8131080, at *1 (S.D.Ind. Dec. 4, 2015). That is clearly missing here because Stewart’s motion is
based on allegations instead of facts that “can be accurately and readily determined from sources
who accuracy cannot reasonably be questioned.” Fed.R.Evid. 201(b)(2). The motion is
therefore denied.

       2.   The Motion to Stay Discovery is Denied

        Stewart also asks that discovery in this case be stayed until LVNV turns over the Forward
Flow Agreement that would “validate” its ownership of Stewart’s credit account. Stewart cites
his Document Request No. 9, which sought the Agreement. He claims that discovery should be
stayed because “Defendant’s evidence purporting to establish a complete chain of title as to the
Plaintiff[’s] alleged debt is insufficient to meet its burden of production of a valid assignment.”
(Dckt. #169 at 2).

        The Court does not address the specifics of Stewart’s claim or the cases that he cites
because all discovery related to LVNV’s ownership of his credit account has been completed as
of April 25, 2019. The Court stated in a hearing on that date that defendants had produced
everything that was relevant to LVNV’s purchase and transfer of Stewart’s account. (Dckt. #128
at 16-17, “So that has all been produced to you. So there’s nothing more I’m going to order his
two clients, LVNV and Resurgent, to produce to you.”). Indeed, the Court has now explained
this matter to Stewart on five different occasions. In addition to the April 25 finding, the Court
reiterated its decision on June 26, 2019; at a July 11, 2019 hearing; at a January 28, 2020
hearing; and in the Court’s January 29, 2020 written order. The Court also specifically cited
                                                3
   Case: 1:18-cv-03916 Document #: 195 Filed: 06/04/20 Page 4 of 5 PageID #:1101




Document Request No. 9 on July 11, 2019 when it denied Stewart’s motion for reconsideration
and found that LVNV had fully responded to Request No. 9. (Dckt. #129 at 28-31).

        The Court’s numerous rulings on the Forward Flow Agreement issue have been clear and
direct. Stewart may not believe that he is bound by them – indeed, it is difficult to imagine why
he continues to raise the issue if that were not the case – but “litigants who decide to play by
rules of their own invention will find that the game cannot be won.” United States v. Golden
Elevator, Inc., 27 F.3d 301, 302 (7th Cir.1994), quoting Northwestern National Insurance Co. v.
Baltes, 15 F.3d 660, 663 (7th Cir. 1994). The Court can only state one last time that all
discovery on LVNV’s purchase of Stewart’s account has been produced by defendants and is
complete. The motion is denied.

       3.      The Motion for Sanctions is Denied

       Finally, Stewart seeks sanctions against LVNV. Stewart states that his motion is brought
pursuant to Rule 26(g) but appears to mean that LVNV has allegedly violated requirements
under that Rule. Rule 26(g) states in relevant part that discovery responses must be signed by an
attorney and that by doing so the attorney certifies that any discovery objection is “(ii) not
interposed for any improper purpose, such as to harass, cause unnecessary delay, or needlessly
increase the cost of litigation; and [is] (iii) neither unreasonable nor unduly burdensome or
expensive, considering the needs of the case, prior discovery in the case, the amount in
controversy, and the importance of the issues at stake in the action.” Fed.R.Civ.P.
26(g)(1)(B)(ii)-(iii).

         Stewart once more raises the Forward Flow Agreement to claim that LVNV violated
these requirements. He states that LVNV has engaged in “bad faith discovery” by failing to turn
over the Agreement. He notes that LVNV objected to his Document Request No. 9 discussed
above as seeking information that is irrelevant, disproportionate to the needs of the case, and
involving confidential information that required a confidentiality agreement. Stewart alleges that
these responses are “unreasonable, unduly burdensome,” and needlessly increased the cost of
litigation. (Dckt. #182 at 5). He also claims that LVNV’s “bad faith” has denied him the
Forward Flow Agreement that can settle the question of whether LVNV owns Stewart’s credit
account. (Id. at 3).

        Stewart overlooks that he has already brought a motion for sanctions against LVNV
based on the alleged shortcomings of its objections to Request No. 9. (Dckt. #101). The Court
denied the motion on June 26, 2019 and stated that “[a]ll defendants have responded to plaintiff’s
written discovery and provided responsive documents to him.” (Dckt. #104). As explained
above, moreover, Stewart’s allegations about the Forward Flow Agreement are without merit
because the Court has found numerous occasions that LVNV has completed its discovery
obligations to Stewart. Moreover, any delay in the discovery process has stemmed from Stewart
himself and not LVNV. That fact is amply evidenced by Stewart’s repeated refusal to appear for
his deposition and by filing the instant motion for sanctions and motion to stay discovery on
grounds that have already been decided. The motion for sanctions is denied.




                                                4
  Case: 1:18-cv-03916 Document #: 195 Filed: 06/04/20 Page 5 of 5 PageID #:1102




ENTER:




                                         Hon. Jeffrey Cummings
                                     United States Magistrate Judge

Dated: June 4, 2020




                                       5
